Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000493
                                                         11-FEB-2014
                                                         09:05 AM



                           SCWC-12-0000493
            IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                      DERA DEVELOPMENT, LLC
                     KENNETH KUDO, member,
     Respondent/Plaintiff/Counterclaim-Defendant/Appellant/
                         Cross-Appellee,
                                 vs.
                         ANITA MITCHELL,
   Petitioner/Defendant/Counterclaim-Plaintiff/Appellee/
                        Cross-Appellant.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-12-0000493; 3RC10-1-609)
        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ., and
       Circuit Judge Chan, in place of Acoba, J., recused)
            The application for writ of certiorari filed on
December 27, 2013 by Petitioner Anita Mitchell is hereby
rejected.
            DATED: Honolulu, Hawai#i, February 11, 2014.


Carl Foytik                            /s/ Mark E. Recktenwald
for petitioner
                                       /s/ Paula A. Nakayama
Kenneth Kudo
pro se respondent                      /s/ Sabrina S. McKenna

                                       /s/ Richard W. Pollack

                                       /s/ Derrick H.M. Chan